Case: 12-15487   Date Filed: 08/16/2013   Page: 1 of 8


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15487
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cv-02465-RWS


CHRISTY EDWARD,
GERALD CHINNAPPAN,

                                                           Plaintiffs-Appellants,

                                   versus


BAC HOME LOANS SERVICING, L.P.,
CTX MORTGAGE COMPANY, L.L.C.,
BANK OF NEW YORK MELLON,
Trustee for CWABS, Inc. Asset-Banked
Certificates Series 2007-8, et al.,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________
                            (August 16, 2013)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.
              Case: 12-15487     Date Filed: 08/16/2013    Page: 2 of 8


PER CURIAM:

      Christy Edward and Gerald Chinnappan (together, “Plaintiffs”), proceeding

pro se, appeal the district court’s dismissal of their 11-claim complaint. They also

appeal the district court’s denial of their motion for leave to amend. Plaintiffs

allege that in May 2007, a promissory note (“the Note”) was transferred to CW

ABS, Inc. Asset-Backed Certificates Trust 2007-8 (“CWABS”). CWABS

securitized the loan and appointed Bank of New York Mellon (“BONYM”) as

trustee. BAC Home Loans Servicing, LP, and Bank of America, N.A. (together,

“BOA”), subsequently began servicing the trust for BONYM. In May 2010, the

security deed (“the Deed”) was transferred from Mortgage Electronic Registration

Systems, Inc. (“MERS”) to BONYM by Andrew Shuping, Jr., a partner at the Law

Offices of Shuping, Morse & Ross LLP.

      In March 2011, BOA notified Plaintiffs that their loan was in foreclosure

based on missed payments and that they owed a total of $305,301. In order to

reinstate their loan, Plaintiffs were required to make a payment of $29,903.16.

Instead of making the reinstatement payment, Plaintiffs sent a notice to BOA,

offering to tender $305,500 in exchange for the title to their property. Plaintiffs

stated that they would tender the amount by bank transfer, check, money order, or

any other preferred form of tender at a proposed March 30, 2011 meeting.




                                          2
               Case: 12-15487     Date Filed: 08/16/2013    Page: 3 of 8


      Plaintiffs filed their original complaint in state court. BOA and BONYM

(together, “Bank Defendants”) removed the case to federal court. Plaintiffs filed

their First Amended Complaint in August 2011. Bank Defendants filed a motion

to dismiss the First Amended Complaint in November 2011. Plaintiffs filed a

motion for leave to amend their complaint in April 2012. In their proposed Second

Amended Complaint, they included 14 new claims, most of which incorporated

each preceding paragraph.

      A magistrate judge issued a report and recommendation (R&R)

recommending that the motion to dismiss be granted in part, and denied in part as

to two issues: (1) whether Bank Defendants provided proper notice of the

foreclosure sale by identifying the secured creditor; and (2) the effect of Plaintiffs’

offer of tender. The magistrate also recommended denying Plaintiffs’ motion for

leave to amend on the basis that it was futile and a shotgun pleading.

      The district court found that Bank Defendants provided proper notice based

on the foreclosure notice that was filed in Bank Defendants’ objections to the

R&R. The district court dismissed Plaintiffs’ claims in full without further

discussion, and denied their motion for leave to amend.

      On appeal, Plaintiffs state that all of their causes of action are based on the

fraudulent and forged assignment made by Shuping. They argue that Bank




                                           3
               Case: 12-15487     Date Filed: 08/16/2013    Page: 4 of 8


Defendants do not have the legal right to foreclose on the property because they do

not have a valid interest in the Note or the Deed.

      Plaintiffs also maintain that the district court erred in denying their motion

for leave to amend their complaint. They argue that they only intended to add

claims alleging federal violations that were not in their First Amended Complaint.

      Finally, Plaintiffs argue that the record shows that they made a valid offer to

tender, to which Bank Defendants did not respond. They assert that Bank

Defendants were given adequate notice of their intent to fully tender the remaining

balance of the loan.

                                           I.

      We review de novo the district court’s grant of a motion to dismiss for

failure to state a claim under Rule 12(b)(6), accepting the allegations in the

complaint as true and construing them in the light most favorable to the plaintiff.

Catron v. City of St. Petersburg, 658 F.3d 1260, 1264 (11th Cir. 2011). Although

the complaint need not set forth detailed factual allegations, the plaintiff must

allege sufficient facts to render the claim “plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 1974, 167 L.Ed.2d 929

(2007). Mere conclusory statements in support of a threadbare recital of the

elements of a cause of action will not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S.Ct. 1937, 1949-50, 173 L.Ed.2d 868 (2009). “Pro se pleadings are held to a


                                           4
              Case: 12-15487     Date Filed: 08/16/2013    Page: 5 of 8


less stringent standard than pleadings drafted by attorneys and will, therefore, be

liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.

1998).

      Under the Georgia Code, “an action on a contract . . . shall be brought in the

name of the party in whom the legal interest in the contract is vested, and against

the party who made it in person or by agent.” O.C.G.A. § 9-2-20(a). In

Montgomery v. Bank of America, the Georgia state appellate court explained that

the plaintiff’s claims were based on two allegations: (1) that MERS had no legal

interest with respect to the promissory note or security deed, and no interest to

assign to the defendant bank; and (2) that the assignment made by MERS was done

so improperly. Montgomery v. Bank of America, 740 S.E.2d 434, 436 (Ga. Ct.

App. 2013). The court concluded that because the assignment of the deed was

contractual, the plaintiff lacked standing to contest its validity because he was not a

party to the assignment. Id. at 438 (citing O.C.G.A. § 9-2-20(a)).

      Because Plaintiffs state that all of their claims are based on the alleged

invalid transfer of the Deed to BONYM made by Shuping, we address whether

Plaintiffs have sufficiently alleged any legal claims based on that transfer.

Plaintiffs allege that the transfer violated the pooling and servicing agreement

(“PSA”) for the trust, and that Shuping did not have the proper authority to execute

the transfer. However, Plaintiffs are not a party to the PSA or to the challenged


                                           5
               Case: 12-15487     Date Filed: 08/16/2013    Page: 6 of 8


transfer, and, therefore, do not have standing to contest the validity of the transfer

under the Georgia Code. See Montgomery, 740 S.E.2d at 438; O.C.G.A. § 9-2-

20(a). Thus, the district court properly dismissed the claims based on the transfer.

                                          II.

      We review the district court’s denial of a motion for leave to amend a

pleading for abuse of discretion. Millennium Partners, L.P. v. Colmar Storage,

LLC, 494 F.3d 1293, 1299 (11th Cir. 2007). We have held that a district court has

great discretion when deciding whether to grant a motion for leave to amend a

complaint following the filing of responsive pleadings. Lowe’s Home Ctrs. v. Olin

Corp., 313 F.3d 1307, 1314-15 (11th Cir. 2002). Futility justifies the denial of

leave to amend where the proposed amended complaint would be subject to

dismissal. Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir. 1999).

      The failure to identify which allegations of fact are intended to support

which claims for relief with sufficient clarity to enable the defendant to frame a

responsive pleading constitutes a “shotgun pleading.” Anderson v. Dist. Bd. of Trs.

of Cent. Florida Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996). An example of a

shotgun pleading is a pleading that incorporates every antecedent allegation by

reference into each subsequent claim for relief. Wagner v. First Horizon Pharm.

Corp., 464 F.3d 1273, 1279 (11th Cir. 2006). Such pleadings harm the courts by

impeding their ability to administer justice. Id.


                                           6
              Case: 12-15487     Date Filed: 08/16/2013   Page: 7 of 8


      Plaintiffs filed their motion for leave to amend over five months after Bank

Defendants filed their motion to dismiss Plaintiffs’ First Amended Complaint. See

Lowe’s Home Ctrs., 313 F.3d at 1314-15. The proposed Second Amended

Complaint contained 14 new claims, many of which were premised on the same

conduct that the magistrate found insufficient to sustain the claims from the First

Amended Complaint. See Weaver, 169 F.3d at 1320. Further, most of the new

proposed claims re-alleged and incorporated every preceding paragraph of the

proposed complaint. See Wagner, 464 F.3d at 1279. Accordingly, the district

court did not abuse its discretion in denying Plaintiffs’ motion for leave to amend.

                                         III.

      Under Georgia law, a debtor who executes a security deed and defaults on a

loan cannot enjoin foreclosure, or otherwise obtain equitable relief to cancel the

deed, unless the debtor has first paid or tendered the amount due on the loan.

Taylor, Bean & Whitaker Mortg. Corp. v. Brown, 583 S.E.2d 844, 846 (Ga. 2003).

Under the Georgia Code, a properly made tender may be equivalent to

performance. O.C.G.A. § 13-4-24. In order to constitute a proper tender, the

tender must be certain and unconditional, and be in full payment of the specific

debt. Id. A written proposal to pay money, with no offer of the cash, is not a

tender. Crockett v. Oliver, 129 S.E.2d 806, 807-08 (Ga. 1963) (citing Angier v.

Equitable Bldg. & Loan Assoc., 35 S.E. 64 (Ga. 1900)).


                                          7
              Case: 12-15487     Date Filed: 08/16/2013   Page: 8 of 8


      The dismissal of any and all of the claims based on the alleged tender was

appropriate because Plaintiffs did not make a proper tender. Plaintiffs sent a notice

to BOA offering to tender a payment of $305,500, but no actual money was

tendered in the letter. See Angier, 35 S.E. at 64. As such, Plaintiffs did not make a

valid tender, and they cannot obtain equitable relief in the form of cancellation of

the Deed. See Taylor, Bean & Whitaker Mortg. Corp., 583 S.E.2d at 846.

Accordingly, we affirm the district court’s dismissal of Plaintiffs’ First Amended

Complaint, and denial of Plaintiffs’ motion for leave to amend.

      AFFIRMED.




                                          8